  Case 4:21-cv-00330-ALM Document 1 Filed 04/25/21 Page 1 of 15 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS



ANTHONY CAIRNS,                                      )
                                                     )
                              Plaintiff,             )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        FILE No.
CENTRIUM PRIME EQUITY LP,                            )
                                                     )
                              Defendant.             )


                                            COMPLAINT

       COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel, and files

this, his Complaint against Defendant, CENTRIUM PRIME EQUITY LP, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                           JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

CENTRIUM PRIME EQUITY LP, failure to remove physical barriers to access and violations of

Title III of the ADA.

                                             PARTIES

       2.      Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

       3.      Plaintiff is disabled as defined by the ADA.



                                                1
  Case 4:21-cv-00330-ALM Document 1 Filed 04/25/21 Page 2 of 15 PageID #: 2




        4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.      Defendant, CENTRIUM PRIME EQUITY LP (hereinafter “CENTRIUM PRIME

EQUITY LP”) is a domestic limited partnership that transacts business in the State of Texas and

within this judicial district.

        8.      Defendant, CENTRIUM PRIME EQUITY LP, may be properly served with

process via its registered agent for service, to wit: c/o Abdolnasser Salemizadeh, Registered

Agent, 1005 Edgewater Court, Colleyville, TX 76034.

                                  FACTUAL ALLEGATIONS

        9.      On or about April 8, 2021, Plaintiff was a customer at “Nori Sushi,” a business

located at 1565 W. Main Street, Lewisville, TX 75067, referenced herein as “Nori Sushi”. See

Receipt attached as Exhibit 1. See also photo of Plaintiff attached as Exhibit 2.

        10.     Defendant, CENTRIUM PRIME EQUITY LP, is the owner or co-owner of the



                                                 2
  Case 4:21-cv-00330-ALM Document 1 Filed 04/25/21 Page 3 of 15 PageID #: 3




real property and improvements that Nori Sushi is situated upon and that is the subject of this

action, referenced herein as the “Property.”

       11.     Defendant, CENTRIUM PRIME EQUITY LP, as property owner, is responsible

for complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, CENTRIUM PRIME EQUITY LP, and a tenant

allocating responsibilities for ADA compliance within the unit the tenant operates, that lease is

only between the property owner and the tenant and does not abrogate the Defendant’s

requirement to comply with the ADA for the entire Property it owns, including the interior

portions of the Property which are public accommodations. See 28 CFR § 36.201(b).

       12.     Plaintiff’s access to Crazy Tomato and other businesses at the Property, located at

1565 W. Main Street, Lewisville, TX 75067, Denton County Property Appraiser’s property

identification number 731567 (“the Property”), and/or full and equal enjoyment of the goods,

services, foods, drinks, facilities, privileges, advantages and/or accommodations offered therein

were denied and/or limited because of his disabilities, and he will be denied and/or limited in the

future unless and until Defendant is compelled to remove the physical barriers to access and

correct the ADA violations that exist at the Property, including those set forth in this Complaint.

       13.     Plaintiff lives 15 miles from the Property.

       14.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property are accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property are made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       15.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a



                                                 3
  Case 4:21-cv-00330-ALM Document 1 Filed 04/25/21 Page 4 of 15 PageID #: 4




return customer as well as for Advocacy Purposes, but does not intend to re-expose himself to

the ongoing barriers to access and engage in a futile gesture of visiting the public

accommodation known to Plaintiff to have numerous and continuing barriers to access.

       16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered barriers to access at the Property, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at the Property.


                                       COUNT I
                           VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and



                                                  4
  Case 4:21-cv-00330-ALM Document 1 Filed 04/25/21 Page 5 of 15 PageID #: 5




       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of


                                                5
  Case 4:21-cv-00330-ALM Document 1 Filed 04/25/21 Page 6 of 15 PageID #: 6




$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again as a customer and as an independent

advocate for the disabled, in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Property, but will be unable to fully

do so because of his disability and the physical barriers to access, dangerous conditions and

ADA violations that exist at the Property that preclude and/or limit his access to the Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in

this Complaint.

       28.     Defendant, CENTRIUM PRIME EQUITY LP, has discriminated against Plaintiff

(and others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       29.     Defendant, CENTRIUM PRIME EQUITY LP, will continue to discriminate



                                                6
  Case 4:21-cv-00330-ALM Document 1 Filed 04/25/21 Page 7 of 15 PageID #: 7




against Plaintiff and others with disabilities unless and until Defendant, CENTRIUM PRIME

EQUITY LP, is compelled to remove all physical barriers that exist at the Property, including

those specifically set forth herein, and make the Property accessible to and usable by Plaintiff

and other persons with disabilities.

       30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Near Unit 235, the accessible parking space is missing an identification sign in

               violation of Section 502.6 of the 2010 ADAAG standards. This violation would

               make it difficult for Plaintiff to locate an accessible parking space.

       (ii)    Near Unit 235, the accessible parking space has a cross-slope in excess of 1:48 in

               violation of Section 502.4 of the 2010 ADAAG standards and is not level. This

               violation would make it dangerous and difficult for Plaintiff to exit and enter their

               vehicle while parked at the Property.

       (iii)   There is an insufficient number of accessible parking spaces on the Property in

               violation of section 208.2 of the 2010 ADAAG Standards. There is a total of 548

               parking spaces on the Property, but there are only eight accessible parking spaces

               when, according to section 208.2 of the 2010 ADAAG standards there must be 11

               accessible parking spaces. This violation would make it difficult for Plaintiff to

               locate an available accessible parking space.




                                                 7
Case 4:21-cv-00330-ALM Document 1 Filed 04/25/21 Page 8 of 15 PageID #: 8




    (iv)   The Property has two buildings on the parcel, one in the Northeast Corner and

           another in the southwest corner of the Property. The southwest building has

           approximately 226 parking spaces surrounding it that is on the Property serving

           this particular building, but only has 1 accessible parking space serving this

           particular building. As such, Accessible parking spaces are not properly located

           and/or distributed on the Property in violation of Section 208.3.1 of the 2010

           ADAAG standards. This violation would make it difficult for Plaintiff to locate an

           accessible parking space.

    (v)    Adjacent to Unit 235, the walking surfaces of the accessible route have a slope in

           excess of 1:20 in violation of Section 403.3 of the 2010 ADAAG standards. This

           violation would make it dangerous and difficult for Plaintiff to access the units of

           the Property. As the accessible route in this location has a slope in excess of 1:20,

           it is considered an accessible ramp, moreover, it has a total rise greater than six

           (6) inches, yet does not have handrails in compliance with Section 505 of the

           2010 ADAAG standards, this is a violation of Section 405.8 of the 2010 ADAAG

           Standards. This violation would make it difficult for Plaintiff to access the units

           of the Property.

    (vi)   Despite being having the southwest building located adjacent to the public

           sidewalk running along W. Main Street, the Property lacks an accessible route

           from the public sidewalk to the accessible entrances in violation of Section

           206.2.1 of the 2010 ADAAG standards. This violation would make it difficult for

           Plaintiff to utilize public transportation to access the Property.




                                              8
Case 4:21-cv-00330-ALM Document 1 Filed 04/25/21 Page 9 of 15 PageID #: 9




    (vii)    In front of Unit 208, due to a policy of placing objects in the accessible route,

             specifically the placement of a large picnic table, there are publicly accessible

             areas of the Property having accessible routes with clear widths below the

             minimum 36 (thirty-six) inch requirement as required by Section 403.5.1 of the

             2010 ADAAG standards. This violation would make it dangerous and difficult for

             Plaintiff to access exterior public features of the Property.

    (viii)   In front of Unit 208, due to the policy of placing a large picnic table in the

             accessible route, the Property lacks an accessible route connecting accessible

             facilities, accessible elements and/or accessible spaces of the Property in violation

             of Section 206.2.2 of the 2010 ADAAG standards. This violation would make it

             difficult for Plaintiff to access public features of the Property.

    (ix)     Near the northwest building on the Property, just south of Escape Room HQ (Unit

             495), the access aisle to the accessible parking space is not level due to the

             presence of an accessible ramp in the access aisle in violation of Section 502.4 of

             the 2010 ADAAG standards. This violation would make it dangerous and difficult

             for Plaintiff to exit and enter their vehicle while parked at the Property.

    (x)      Near the northwest building on the Property, just south of Escape Room HQ (Unit

             495), the accessible curb ramp is improperly protruding into the access aisle of the

             accessible parking space in violation of Section 406.5 of the 2010 ADAAG

             Standards. This violation would make it difficult and dangerous for Plaintiff to

             exit/enter their vehicle.

    (xi)     Near the northwest building on the Property, just south of Escape Room HQ (Unit

             495), the accessible parking space is missing a proper identification sign in



                                                9
Case 4:21-cv-00330-ALM Document 1 Filed 04/25/21 Page 10 of 15 PageID #: 10




              violation of Section 502.6 of the 2010 ADAAG standards. This violation would

              make it difficult for Plaintiff to locate an accessible parking space.

     (xii)    Near the northwest building on the Property, just south of Escape Room HQ (Unit

              495), there is a vertical rise at the top of the accessible ramp that is approximately

              an inch, in violation of Sections 303.2 and 405.4 of the 2010 ADAAG

              standards. This violation would make it dangerous and difficult for Plaintiff to

              access public features of the Property.

     (xiii)   Near the northwest building directly in front of Units 485 and 495, the access

              aisle to the accessible parking space is not level due to the presence of an

              accessible ramp in the access aisle in violation of Section 502.4 of the 2010

              ADAAG standards. This violation would make it dangerous and difficult for

              Plaintiff to exit and enter their vehicle while parked at the Property.

     (xiv)    Near the northwest building directly in front of Units 485 and 495, the accessible

              curb ramp is improperly protruding into the access aisle of the accessible parking

              space in violation of Section 406.5 of the 2010 ADAAG Standards.                 This

              violation would make it difficult and dangerous for Plaintiff to exit/enter their

              vehicle.

     (xv)     Near the northwest building directly in front of Units 485 and 495, the accessible

              parking space is not level due to the presence of an accessible ramp in the

              accessible parking space in violation of Section 502.4 of the 2010 ADAAG

              standards. This violation would make it dangerous and difficult for Plaintiff to

              exit and enter their vehicle while parked at the Property.




                                                10
Case 4:21-cv-00330-ALM Document 1 Filed 04/25/21 Page 11 of 15 PageID #: 11




     (xvi)   Near the northwest building directly in front of Units 485 and 495, the accessible

             curb ramp is improperly protruding into the accessible parking space in violation

             of Section 406.5 of the 2010 ADAAG Standards. This violation would make it

             difficult and dangerous for Plaintiff to exit/enter their vehicle.

     (xvii) Near the northwest building directly in front of Units 485 and 495, one accessible

             parking space is missing a proper identification sign in violation of Section 502.6

             of the 2010 ADAAG standards. This violation would make it difficult for Plaintiff

             to locate an accessible parking space.

     (xviii) Near the northwest building directly in front of Units 485 and 495, there is a

             vertical rise at the top of the accessible ramp that is in excess of a ¼ of an inch, in

             violation of Sections 303.2 and 405.4 of the 2010 ADAAG standards. This

             violation would make it dangerous and difficult for Plaintiff to access public

             features of the Property.

     (xix)   In front of Unit 450, the accessible ramp servicing the Property lacks a clear and

             level landing of the accessible ramp in violation of Section 406.4 of the 2010

             ADAAG standards. This violation would make it dangerous and difficult for

             Plaintiff to access the units of the Property.

     (xx)    Between Units 425 and 450, the walking surfaces of the accessible route have a

             slope in excess of 1:20 in violation of Section 403.3 of the 2010 ADAAG

             standards. This violation would make it dangerous and difficult for Plaintiff to

             access the units of the Property. As the accessible route is in excess of 1:20, it is

             considered an accessible ramp, moreover, it has a total rise greater than six (6)

             inches, yet does not have handrails in compliance with Section 505 of the 2010



                                               11
Case 4:21-cv-00330-ALM Document 1 Filed 04/25/21 Page 12 of 15 PageID #: 12




             ADAAG standards, this is a violation of Section 405.8 of the 2010 ADAAG

             Standards. This violation would make it difficult for Plaintiff to access the units

             of the Property.

     (xxi)   Defendant fails to adhere to a policy, practice and procedure to ensure that all

             facilities are readily accessible to and usable by disabled individuals.

     NORI SUSHI RESTROOMS

     (i)     The restroom lacks signage in compliance with Sections 216.8 and 703 of the

             2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

             disabled individual to locate accessible restroom facilities.

     (ii)    The restrooms lack proper door hardware in violation of Section 404.2.7 of the

             2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

             disabled individual to utilize the restroom facilities.

     (iii)   Restrooms have a sink with inadequate knee and toe clearance in violation of

             Section 306 of the 2010 ADAAG standards. This would make it difficult for

             Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

     (iv)    The actionable mechanism of the paper towel dispenser in the restroom is located

             above 48 inches from the finished floor which is outside the prescribed vertical

             reach ranges set forth in Section 308.2.1 of the 2010 ADAAG standards. This

             would make it difficult for Plaintiff and/or any disabled individual to safely utilize

             the restroom facilities.

     (v)     The height of the bottom edge of the reflective surface of the mirror in the

             bathroom is above the 40 inch maximum height permitted by Section 603.3 of the




                                               12
 Case 4:21-cv-00330-ALM Document 1 Filed 04/25/21 Page 13 of 15 PageID #: 13




               2010 ADAAG standards. This violation would make it difficult for the Plaintiff

               and/or any disabled individual to properly utilize the mirror in the restroom.

       (vi)    Due to the placement of the sink and toilet in close proximity to each other, the

               restroom lacks adequate clear floor space in violation of Section 606.2 of the 2010

               ADAAG standards. This would make it difficult for the Plaintiff and/or any

               disabled individual to safely utilize the restroom facilities.

       31.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       33.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.     All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

       35.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       36.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant,

CENTRIUM PRIME EQUITY LP, has the financial resources to make the necessary

modifications since the parcel is valued at $10,650,000.00 according to the Property Appraiser

website.



                                                 13
Case 4:21-cv-00330-ALM Document 1 Filed 04/25/21 Page 14 of 15 PageID #: 14




        37.      The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction available from the IRS for spending money on accessibility

modifications.

        38.      Upon information and good faith belief, the Property have been altered since

2010.

        39.      In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

        40.      Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

CENTRIUM PRIME EQUITY LP, is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Property, including those alleged herein.

        41.      Plaintiff’s requested relief serves the public interest.

        42.      The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, CENTRIUM PRIME EQUITY LP.

        43.      Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, CENTRIUM PRIME EQUITY LP, pursuant to 42 U.S.C. §§ 12188

and 12205.

        44.      Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant,

CENTRIUM PRIME EQUITY LP, to modify the Property to the extent required by the ADA.

        WHEREFORE, Plaintiff prays as follows:



                                                   14
Case 4:21-cv-00330-ALM Document 1 Filed 04/25/21 Page 15 of 15 PageID #: 15




     (a)   That the Court find Defendant, CENTRIUM PRIME EQUITY LP, in violation of

           the ADA and ADAAG;

     (b)   That the Court issue a permanent injunction enjoining Defendant, CENTRIUM

           PRIME EQUITY LP, from continuing their discriminatory practices;

     (c)   That the Court issue an Order requiring Defendant, CENTRIUM PRIME

           EQUITY LP, to (i) remove the physical barriers to access and (ii) alter the subject

           Property to make it readily accessible to and useable by individuals with

           disabilities to the extent required by the ADA;

     (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

           and costs; and

     (e)   That the Court grant such further relief as deemed just and equitable in light of the

           circumstances.

                                         Dated: April 25, 2021.

                                         Respectfully submitted,

                                         Law Offices of
                                         THE SCHAPIRO LAW GROUP, P.L.

                                         /s/ Douglas S. Schapiro
                                         Douglas S. Schapiro, Esq.
                                         State Bar No. 54538FL
                                         Attorney-in-Charge of Plaintiff
                                         The Schapiro Law Group, P.L.
                                         7301-A W. Palmetto Park Rd., #100A
                                         Boca Raton, FL 33433
                                         Tel: (561) 807-7388
                                         Email: schapiro@schapirolawgroup.com


                                         ATTORNEYS FOR PLAINTIFF
                                         ANTHONY CAIRNS




                                            15
